Citation Nr: 0127512	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from January 1969 
to January 1973, and from August 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for a permanent and total 
disability rating.  


REMAND

The veteran asserts that the severity of his disabilities, in 
combination, renders him unemployable.  The record reflects 
the fact that the veteran had coronary artery bypass graft 
surgery in May 1999.  He continued to experience chest pain 
and was again hospitalized in September and October 1999 and 
in March, May and December 2000.  Although a VA general 
medical examination was conducted in April 2000, he has not 
been afforded a cardiology examination.  

In addition, VA outpatient treatment records show that the 
veteran was seen in January 2001 and it was reported that he 
was working about thirty hours per week.  Following an 
evaluation, the assessments included herniated lumbar disc.  
Additional VA records reflect diagnoses of bipolar disorder 
and depression.  There is no indication in the record that 
the veteran has been examined for either a low back or 
psychiatric disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that the VA has a duty 
to insure that: an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); the "average person" 
and "unemployability" tests are both applied; and if the 
benefit may not be awarded under the "average person" or 
"unemployability tests, a determination must then be made 
whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA, as set forth above.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided medical treatment to 
the veteran since 1999, and particularly 
for the veteran's cardiovascular disease, 
low back disability, and psychiatric 
disorder.  After securing any necessary 
release, the RO should obtain any records 
that have not already been associated 
with the claims folder.

2.  The veteran should be afforded 
appropriate VA examinations, to include 
cardiology, orthopedics and psychiatry, 
in order to determine the nature and 
extent of his current disabilities.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations.  Each examiner 
should render an opinion as to what 
effect the disabilities found have on the 
veteran's ability to work, and state 
whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  The 
factors on which the opinions are based 
must be set forth.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  When the requested development has 
been completed, the case should be 
reviewed by the RO and a rating action 
prepared which lists all the veteran's 
disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes.  The RO should review the claim, 
taking into account, first, the average 
person test under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (2001), and second, the 
unemployability test under 38 U.S.C.A. 
§ 1521(a) (West 1991) and 38 
C.F.R.§§ 3.321(b)(2), 4.16, and 4.17 
(2001).  If the veteran does not meet the 
requirements under the average person 
test or the unemployability test, the RO 
should consider whether entitlement to 
the benefit is warranted on an 
extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) in view of the veteran's 
age, occupational background, and other 
related factors.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and implementing regulations is 
completed.  

6.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



